MEMORANDUM **
Jesus Israel Santos-Hernandez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his applications for asylum, withholding of removal, relief under the Convention Against Torture, cancellation of removal, and adjustment of status. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings, Silaya v. Muka-sey, 524 F.3d 1066, 1070 (9th Cir.2008). We grant the petition for review and remand for further proceedings.
When the IJ and BIA evaluated the merits of this case, they did not have the benefit of the Supreme Court’s decision in Mellouli v. Lynch, — U.S.-, 135 S.Ct. 1980, 192 L.Ed.2d 60 (2015) or this court’s decision in Madrigal-Barcenas v. Lynch, 797 F.3d 643 (9th Cir.2015). Thus, we grant the petition for review, and remand for farther proceeding consistent with this disposition, including a determination by the agency of the impact, if any, of Mellou-li and Madrigal-Barcenas on its analysis of Santos-Hernandez’s potential claims for relief. Further, the BIA’s findings that the IJ afforded Santos-Hernandez five continuances prior to the merits hearing and that Santos-Hernandez stated that he wished to go forward pro se at the merits hearing are not supported by the record.
In light of this remand, we do not reach Santos-Hernandez’s contentions regarding the merits of his claims for relief.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.